Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi (Pub No. 2018/0348348) and further in view of Kitago (Pub No. 20200020126). 
Regarding claim 1, Vallespi-Gonzalez discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising (Fig. 2A): receiving sensor data from an image sensor associated with an autonomous vehicle in an environment (Para.63: LIDAR sensor data received by the autonomous vehicle in an environment); receiving map data associated with the environment (Para. 88: Obtain map data of the environment); determining, based at least in part on the sensor data, a sensed object represented in the sensor data (Para. 69-70: detect object);
projecting, based at least in part on a first location of the autonomous vehicle, a map object from the map data into the sensor data (Para. 88-91: Object estimation in the map data & Para. 92: Location of the autonomous vehicle & Para. 94: Predicted future locations and moving path of the object); determining that the sensed object is associated with the map object (Para. 96-97: Sensor data and map data to determine the potential object within the environment); determining a second location of the autonomous vehicle in the environment (Para. 81: Determine current location and future position of the vehicle by the GPS system); and controlling the autonomous vehicle based at least in part on the location (Para. 82: Control the motion of the autonomous vehicle based on the locations and the surrounding environment of the autonomous vehicle) & (Para. 92 & 94-95).  
	Vallespi does not explicitly discloses determining a distance between the sensed object and the map object; determining, based at least in part on the distance, a second location of the autonomous vehicle.
In a similar field of endeavor, Kitago discloses determining a distance between the sensed object and the map object (Para. 6: Distance information between host vehicle-object on the map and the camera object); determining, based at least in part on the distance, a second location of the autonomous vehicle (Para. 6: A host vehicle position estimation) & (Fig. 7A: Multiple host vehicle position calculation).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle distance detection and position estimation system of Kitago’s disclosure with sensor based object detection system, as taught by Vallespi. Doing so would have resulted in determining the safe route and speed to navigate autonomous vehicle safely and robustly.
Regarding claim 3, Vallespi-Gonzalez discloses determining that the sensed object is associated with a classification; and determining that the map object is associated with the classification (Para. 96-98: Object classification & Map object with classification).  
Regarding claim 5 & 20, Vallespi-Gonzalez discloses the object comprises at least one of a traffic light; a sign; a pole; or a lane marking (Para. 88: Objects -lampposts, crosswalks, curbing, traffic lanes).
Regarding claim 4, Vallespi-Gonzalez discloses the map object comprises a first center point and first covariance data, the operations further comprising: determining a second center point and second covariance data associated with the sensed object; and determining the distance based at least in part on the first center point, the second center point, the first covariance data, and the second covariance data (Para. 39 & 70: Object data covariance determined & Para. 84: Distance determine from one point to another).
Regarding claim 6, Vallespi-Gonzalez discloses a method comprising: receiving sensor data from a sensor associated with a vehicle in an environment (Para.63: LIDAR sensor data received by the autonomous vehicle in an environment); receiving map data associated with the environment, the map data comprising a map object (Para. 88: Obtain map data of the environment & Para. 69-70: detect object); determining, based at least in part on the sensor data, a sensed object represented in the sensor data (Para. 96-97: Sensor data and map data to determine the potential object within the environment); projecting the map object into the sensor data (Para. 88-91: Object estimation in the map data & Para. 92: Location of the autonomous vehicle & Para. 94: Predicted future locations and moving path of the object); determining, based at least in part on the distance or the likelihood, a location of the vehicle in the environment (Para. 81: Determine current location and future position of the vehicle by the GPS system).  
Vallespi does not explicitly discloses determining a distance between the sensed object and the map object; determining, based at least in part on the distance, a location of the autonomous vehicle.
In a similar field of endeavor, Kitago discloses determining a distance between the sensed object and the map object (Para. 6: Distance information between host vehicle-object on the map and the camera object); determining, based at least in part on the distance, a second location of the autonomous vehicle (Para. 6: A host vehicle position estimation) & (Fig. 7A: Multiple host vehicle position calculation).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle distance detection and position estimation system of Kitago’s disclosure with sensor based object detection system, as taught by Vallespi. Doing so would have resulted in determining the safe route and speed to navigate autonomous vehicle safely and robustly.
Regarding claim 7, Vallespi-Gonzalez discloses controlling the vehicle based at least in part on the location (Para. 82: Control the motion of the autonomous vehicle based on the locations and the surrounding environment of the autonomous vehicle) & (Para. 92 & 94-95). 
Regarding claim 8, Vallespi-Gonzalez discloses projecting the map object into the sensor data based at least in part on an estimated location of the vehicle in the environment (Para. 88-91: Object estimation in the map data & Para. 92: Location of the autonomous vehicle & Para. 94: Predicted future locations and moving path of the object).
Regarding claim 11, Vallespi-Gonzalez discloses determining that the map object is associated with the sensed object (Para. 97).  
Regarding claim 10 & 17, Vallespi-Gonzalez discloses the sensor data is first sensor data, the sensor is a first sensor, the sensed object is a first object, the map object is a first map object (Para. 97: Sense and map object), the distance is a first distance (Para. 65: Distance detection), and the likelihood is a first likelihood, the method further comprising: receiving second sensor data from a second sensor associated with the vehicle (Fig. 8: Vehicle sensor data reception & Para. 110); determining a second location of the autonomous vehicle in the environment (Para. 81: Determine current location and future position of the vehicle by the GPS system & Para. 92 & 94-95).  
	Vallespi does not explicitly discloses determining a distance between the sensed object and the map object; determining, based at least in part on the distance, a location of the autonomous vehicle.
In a similar field of endeavor, Kitago discloses determining a distance between the sensed object and the map object (Para. 6: Distance information between host vehicle-object on the map and the camera object); determining, based at least in part on the distance, a location of the autonomous vehicle (Para. 6: A host vehicle position estimation) & (Fig. 7A: Multiple host vehicle position calculation).
Regarding claim 12 & 18, Vallespi-Gonzalez discloses the map object comprises a three- dimensional position and first covariance data, the method further comprising: projecting the three-dimensional position into the sensor data to determine a first center point (Para. 67: Projecting 3D position); projecting the first covariance data into the sensor data to determine two- dimensional covariance data (Para. 67-69: Data projection) & (Para. 88-91: Object estimation in the map data), the first covariance data representing three-dimensional covariance data; determining a second center point and second covariance data associated with the object; and determining the distance or the likelihood based at least in part on the first center point, the second center point, the two-dimensional covariance data, and the second covariance data (Para. 76: 3D covariance data & Para. 65: Distance detection).
Regarding claim 13, Vallespi-Gonzalez discloses at least one of the distance is a Mahalanobis distance (Para. 65: Distance).
Regarding claim 14, Vallespi-Gonzalez discloses the sensor comprises at least one of an image sensor, a lidar sensor, a radar sensor, or a time-of-flight sensor (para. 32).
Regarding claim 15 & 19, Vallespi-Gonzalez discloses determining that the sensed object is associated with a classification type (Para. 41); determining that the map object is associated with the classification type; and determining the distance or the likelihood based at least in part on the sensed object and the map object being associated with the classification type (Para. 41 & 65). 
Regarding claim 16, Claim 16 corresponds to claim 6 and is analyzed accordingly.

Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi (Pub No. 2018/0348348), in view of Kitago (Pub No. 20200020126) and further in view of Terechko (Pub No. 10554521).
Regarding claim 2 & 9, Vallespi-Gonzalez is silent regarding determining, based at least in part on at least one of the first location of the autonomous vehicle in the map data or an object type, a threshold distance; and receiving the map data based at least in part on the threshold distance.
Terechko discloses determining, based at least in part on at least one of the first location of the autonomous vehicle in the map data or an object type, a threshold distance (Col. 5 Line 55-65: Determine threshold distance); and receiving the map data based at least in part on the threshold distance (Col. 6 Line 30-40: Receiving map data based on threshold distance).
At the time of filling, it would have been obvious to use map data to determine distance calculation for further control the vehicle to navigate the vehicle properly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/            Primary Examiner, Art Unit 2648